RESOLUCIÓN
Examinadas la Moción en Cumplimiento de Resolución del Procurador General de Puerto Rico, así como la Moción en Contestación a Resolución, presentada por el Colegio de Abogados de Puerto Rico, se reinstala al Ledo. Reinaldo Ramos Valentín al ejercicio de la abogacía. Se le concede un término de quince días a la Directora de la Oficina de Inspección de Notarías para que se exprese en torno a la reinstalación del licenciado Ramos Valentín al ejercicio de la notaría.

Publíquese.

Lo acordó el Tribunal y lo certifica la Subsecretaría del Tribunal Supremo.
(.Fdo.) María I. Colón Falcón Subscretaria del Tribunal Supremo